FRICK, C. J.
I concur. My concurrence is, however, based upon the fact that the evidence is clear and convincing that Mr. Whitmore’s land is of such a nature and slopes to such an extent toward Grassy Trail creek that the 125 acres owned by him require a much larger quantity of water to properly irrigate the same *26than the usual quantity ordinarily allowed in this jurisdiction. Moreover, I have less hesitancy in arriving at the foregoing conclusion, and in concurring in the modification of the district court’s findings and decree, for the reason that the evidence leaves no room for doubt that a large portion of the water that is used on Whitmore’s land immediately finds its way back into Grassy Trail creek, and thus becomes available to the plaintiffs whose lands lie below Whitmore’s lands. In modifying the findings of fact and the decree, therefore, no injustice can possibly result to the plaintiffs, while if Whit-more were limited to the use of four second feet of water only he might suffer irreparable injury. While in my judgment, ordinarily, this court should be slow to interfere with the findings of fact and decrees of the trial courts in water cases, yet when, as here, injury might result if the findings and decree were permitted to stand and no injury can result by modifying them, as is done in the opinion of Mr. Justice McCARTY, it, in my judgment, becomes the duty of this court to make the modification.